Election/Restrictions

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Response to Preliminary Amendment
2.	As per Applicant’s instruction as filed on 12/22/20, claims 21-22 have been amended, and claims 19-20 have been canceled.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).	
This application contains currently pending amended claims 1-18 and 21-22 directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I:	Fig. 7 illustrating a video compression according to an embodiment of the present invention;
Species II:	Fig. 9 illustrating a video decompression according to an embodiment of the present invention; 
Species III:	Fig. 18 illustrating a video compression according to another embodiment of the present invention; 
Species IV:	Fig. 19 illustrating a video decompression according to another embodiment of the present invention;
Species V:	Fig. 20 illustrating a video compression according to alternate embodiment of the present invention; 
Species VI:	Fig. 21 illustrating a video decompression according to alternate embodiment of the present invention;
Species VII:	Fig. 22 illustrating a video compression according to another embodiment of the present invention; 
Species VIII:	Fig. 23 illustrating a video decompression according to another embodiment of the present invention.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, each of the claims subsets i) (17, 21) and ii) (18, 22) are identified/considered as “generic” with respect to their respective/corresponding Species.
The groups of inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Claim 1 (and eligible corresponding dependent claims 2-16) corresponding to the respective Species reciting a video compression apparatus configured to compress a plurality of frames outputted from an imaging element that has a first imaging region in which a subject is captured and a second imaging region in which a subject is captured, and in which a first imaging condition can be set for the first imaging region and a second imaging condition differing from the first imaging condition can be set for the second imaging region, the video compression apparatus comprising:
an image processing unit configured to execute image processing based on the second imaging condition on image data outputted from the first imaging region by the imaging element capturing the subject; and
a compression unit configured to compress each of the frames subjected to the image processing by the image processing unit on the basis of block matching with a frame differing from the frame.
Claim 17 corresponding to the respective Species reciting a video compression apparatus configured to compress a plurality of frames outputted from an imaging element that has a first imaging region in which a subject is captured and a second imaging region in which a subject is captured, and in which a first imaging condition can be set for the first imaging region and a second imaging condition differing from the first imaging condition can be set for the second imaging region, the video compression apparatus comprising:
an image processing unit configured to execute image processing based on the second imaging condition on image data outputted from the first imaging region by the imaging element capturing the subject; and 
a compression unit configured to compress each of the frames subjected to the image processing by the image processing unit on the basis of a frame differing from the frame.


Claim 18 corresponding to the respective Species reciting a decompression apparatus configured to decompress a compressed file having compressed therein a plurality of frames outputted from an imaging element that has a first imaging region in which a subject is captured and a second imaging region in which a subject is captured, and in which a first imaging condition can be set for the first imaging region and a second imaging condition differing from the first imaging condition can be set for the second imaging region, the decompression apparatus, comprising: 
a decompression unit configured to decompress the compressed frame within the compressed file into the frame; and 
wherein the image processing unit is configured to execute image processing based on the second imaging condition and the first imaging condition for image data of a specific subject subjected to image processing based on the second imaging condition within the frame decompressed by the decompression unit.
Claim 21, substantially similar/same with respect to the claim 17.
Claim 22, substantially similar/same with respect to the claim 18.
Therefore, the above claimed features lack unity of invention because the groups of Species do not share the same or corresponding technical feature(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Henceforth, in view of all of the reasons as set forth above, requirement for unity of invention for Examination purposes as indicated is proper.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is (571)-272-7324.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on (571)-272-7383.

5.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483